Title: From John Adams to Robert R. Livingston, 23–24 July 1783
From: Adams, John
To: Livingston, Robert R.


          
          
            Sir
              The Hague July 25th: 23d: 1783. Tuesday.
            On Saturday last, I left Paris, and arrived here last night. This Morning, I sent Mr: Dumas to Mr. Van Berckel and Mr Gyselaer to inform them of my arrival and to desire a Conversation with them upon the Subject of the Commerce, between the United States and the Dutch Establishments in the West Indies.
            Mr: Van Berckel told Mr Dumas “That St: Eustatius and Curacao were open to the Vessels of all Nations, and to the Commerce of all the World; but that it was not the Interest of the West India Company alone, but that of the whole State, that obliged them to Confine the Commerce of their Sugars to themselves, because of the great Number of their Refineries of Sugar; That, all their own Sugars were not half enough to employ their Sugar Houses, and that at least one half of the Sugars refined in Holland, were the Production of the French West India Islands.”
            I suppose that Some of these Sugars may have been carried first to St. Eustatius, and brought from thence to Holland, and some others may have been purchased in the Ports of France and Imported raw from thence. I dont know that Dutch Vessels were permitted to purchase Sugars in the French Islands and export them from thence. This Matter deserves to be examined to the Bottom— If France has not Sugar-Houses for the Refinement of her own Sugars but is obliged to carry them, or to permit their being carried to Amsterdam and Rotterdam for Manufacture, why should she not be willing that the same Sugars should be carried, by Americans to Boston, New-York and Philadelphia. Surely France has no predeliction for Holland rather than America. But what is of more Weight, all the Sugars which America takes will be paid for in Articles more advantageous to the Islands and to France than the pay that is made by the Dutch— If any Sugars refined in Holland are afterwards sold in France, surely it would be more for the Interest of France or rather less against her Interests to have the same Sugars refined in America and afterwards sold in France, because the Price of them would be laid out by us in France. There is this difference between us and the Dutch and all other Nations. We spend in Europe all the Profits we make and more, the others do. not— But if the French Sugars refined in Holland are afterwards sold in other ports of Europe, it would be just as well that we should sell them. We have Sugar-Houses as well as the Dutch and ours ought not to be more obnoxious to French Policy or Commerce, than theirs.
            Sugars are a great Article. There is a great Consumption in America It is not the Interest of any Nation that has Sugar to sell, to lessen the Consumption there. all such Nations should favour that Consumption, in order to multiply purchases and quicken the Competition by which the Price is rais’d. None of these nations then will wish to prevent, our having Sugar, provided we offer as high or a higher Price. how they will be able to arrange their Plans so that we may have enough for our own Consumption, without having more, without having some for Exportation, I don’t know.
            We have now St: Eustatius, and Curacao St: Lucie and Martinico St: Thomas’s and St: Martin’s, no less than six free Ports in the West-Indies, and perhaps England may be induced, necessitated indeed to add two more to the number and make Eight. At these free Ports it will be hard if we cannot find Sugars, when we carry there all our own Productions in our own Ships. And if the worst should happen and all the Nations who have Sugar Islands should forbid Sugars to be carried to America in any other than their own bottoms, We might depend upon having enough of this Article at the free Ports to be brought away in our own Ships, if we should lay a Prohibition or a Duty upon it, in foreign Ships. To do either, the States must be united, which the English think cannot be. perhaps the French think so too, and in time they may persuade the Dutch to be of the same opinion. It is to be hoped we shall disappoint them all. in a Point so just and reasonable when we are contending only for an equal Chance for the Carriage of our Productions, and the Articles of our own Consumption, when we are willing to allow to all other Nations even a free Competition with us, in this Carriage, if we cannot unite, it will discover an Imperfection and weakness in our Constitution which will deserve a serious Consideration.
            Mr. Viscer, Pensionary of Amsterdam, who came in to visit me when I had written thus far, Shew me a List of the Directors of the West India Company and refers me to Mr. Bicker of Amsterdam as one of the most intelligent of them— He says that the Colonists of Surinam, Berbice, Essequibo, & Demerary, have been in decay and obliged to borrow money of the Merchants at home and have entered into Contracts with those Merchants to send them annually all the productions of their plantations to pay the Interest and Principal of their Debts; that this will make it difficult to open the trade.
            Soon after Mr: Viscer went out, Mr. Van Berckel came in. I entered into a like Conversation with him, and told him that I thought the decay of their Plantations in the West-Indies had been owing to the Rivalry of other Nations especially the English, whose Islands had greater advantages from a freer communication with North America; and I thought it might be laid down as a rule that these Islands would flourish most in Population, Culture, Commerce and Wealth which had the freest Intercourse with us and that this Intercourse would be a natural Means of attracting the American Commerce to the Metropolis. He thought so too.
            I then mentioned to him the Loan and asked him if he thought that the States General, the States of Holland, or the Regency of Amsterdam, would be likely in any way to aid us? He said No. That the Country was still so much divided, that he could not depend upon any assistance in that Way That the Council of Amsterdam was well enough disposed: but that the Burgomasters were not so: That Mr: Temminck Mr: Huygens, and Mr: Rendorp were not to be depended on in such an affair. That therefore our only Resource was to endeavour to gain upon the publick opinion and the spirit of the Nation, and that in this Respect he would do me all the service in his Power. He thought that the present Uncertainty about the definitive Treaty, and the Fate of the Republick would be an Obstacle, but the definitive Treaty once signed, he thought our Loan would succeed very well. I asked him whether he thought that the Junction of three houses in my Loan was any obstruction to it: and whether any one of them, or whether any other house would do better? I told him what his Brother now I hope in Philadelphia, had said to Mr: Dumas. viz: that the House of Willem and Jan Willink alone, would succeed sooner, than the three. I asked him whether he thought the House of Hope, either alone or in conjunction with that of the Willinks or any other would undertake it? He said this might well be, and that if they saw their Interest in it, they would, for those Mercantile Houses had no other Object in view. He promised me to make enquiry into this Matter, and let me know the Result.
            Upon this Occasion I must inform Congress, that it is absolutely necessary they should send another Minister to this Republick, without Loss of Time, because, our Three present Houses before they would undertake the Loan, extorted a Promise from me, not to open another with any other House untill the five Millions should be full. This Engagement I took for myself alone however, and expressly premised that Congress should not be bound by it. That Congress should be perfectly free, and that any other Minister they might send here, should be perfectly free to open another Loan when and with whom they pleased. A new Minister therefore may open a Loan when he will with Hope, Willink, or whom he will and I am persuaded it would succeed to a good Amount.
          
          
            the 254th July.
            I made Visits to day to the Grand Pensionary, the Secretary Fagel, the President of the Week, and Mr: Gyzelaer, and return’d visits to Mr: Van Berckel and Mr: Viscer. Mr: Gyzelaer says that at present there is no ready money (Argent comptant) in the Republick, but in two Months, there will be, and the Loan will go very well.
            At noon I went to the House in the Grove to make my Court to the Prince and Princess of Orange
            The Prince either happened to be in a Social humour or has had some political Speculations lately, for he thought fit to be uncommonly gracious and agreeable. He made me Sit, and Sat down by me, and entered into familiar Conversation about the Negociations of Peace.— He asked many Questions about it, and the probability of a speedy conclusion of the definitive Treaty.— at length he asked me if Mr. Franklin was left alone? I answered that Mr: Jay was with him— He asked if I return’d before the Signature? I answered such was my Intention. He asked whether Mr: Franklin was an Ambassador? I answered that he was a Minister plenipotentiary only.
            He asked if none of us were Ambassadors? I answered, that we all had the same rank of Ministers Plenipotentiary, and that Congress had never yet made an Ambassador. He said he was Astonished at that. That he had a long time expected to hear that We had display’d the Character of Ambassadors— I asked his Highness what Reason he had for this, and what advantage there was in it? Why says he, I expected that your Republick would early assert her right to appoint Ambassadors. Republicks have been generally fond of appointing Ambassadors, in order to be upon a Footing with crowned Heads.— Our Republick says he, began very early. We had eight Ambassadors at the Peace of Munster, one for each Province and one Supernumerary— And we always choose to appoint Ambassadors for the sake of being upon an equality with crowned Heads. There are only crown’d Heads, Republicks, and the Electors of the Empire who have a Right to send Ambassadors; All others can only send Envoys and Ministers-Plenipotentiary. Princes cannot send Ambassadors.— I cannot as statholder, nor as Prince nor in any other Quality, send a Minister of any higher order, than an Envoy or Minister Plenipotentiary. He asked me what was the Reason, the Congress had not made use of this Right? I answered his Highness that really I did not know. it was a Subject I had never much reflected on perhaps Congress had not. or they might think it a Matter of Ceremony and of Shew rather than Substance, or might think the expence greater than the Advantage.— He said it was very true, the Dignity of the Rank must be supported, but he thought the Advantage worth more than the Expence.
            I am utterly at a Loss for his Highness’s motives for entering so minutely into this Subject. Whether Mr: Van Berckel before his Departure had mentioned it, whether he thought he should please me by it— Whether he thought to please Congress by it. Whether he affected to interest himself in the Honour of the United States, or whether any of the Politicians of this or any other Country have put him upon it, or whether it is mere Accident, I know not. They are the Words of a Prince, and I have reported them very exactly.
            I have the Honour to be, with great Respect / and Esteem, Sir, your most obedient and / most humble Servant
            John Adams.
          
        